Citation Nr: 0800606	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-27 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion (headaches).

2.  Entitlement to an initial rating higher than 10 percent 
for residuals of a fracture of the right ankle.

3.  Entitlement to a compensable initial rating for a 
fracture of the right wrist.

4.  Entitlement to a compensable initial rating for residuals 
of an occipital parietal diastasis fracture with left facial 
paralysis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1948 to November 
1962, plus subsequent reserve service.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  The Board remanded the case for 
additional development in August 2006.  The case is now ready 
for appellate review.  

The claims for higher ratings for the right ankle and right 
wrist are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Chronic residuals of a concussion such as headaches were 
not present during service, and the veteran's current 
complaints of headaches did not result from a traumatic 
injury in service.

2.  The residuals of an occipital parietal diastasis fracture 
with left facial paralysis have not resulted in more than 
slight incomplete paralysis of the seventh (facial) cranial 
nerve.


CONCLUSIONS OF LAW

1.  Residuals of a concussion, to include headaches, were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for a compensable disability rating for 
residuals of an occipital parietal diastasis fracture with 
left facial paralysis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.124a, Diagnostic Codes 8207 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
communications, such as letters from the RO dated in July 
2002, May 2003 and September 2006 provided the veteran with 
an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the letters told the veteran to submit any 
additional evidence that he had in his possession.  Further, 
the veteran was notified in September 2006 regarding the 
factors considered when assigning a disability rating 
following a grant of service connection or the effective date 
of a grant of service connection.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
service medical records and post service treatment records 
have been obtained.  The veteran was afforded VA 
examinations.  The veteran has had a hearing.  The Board does 
not know of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

I.  Entitlement To Service Connection For Residuals Of A 
Concussion.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis or an organic disease of the nervous system is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The Board notes that the veteran's service medical records 
include a medical board report which reflects that in June 
1962 the veteran sustained a head injury resulting in a 
concussion, as well as a parietal diastasis fracture with 
left facial paralysis.  The veteran has already established 
service connection for the partial nerve paralysis.   
However, his service medical records do not contain any 
indication that chronic residuals of a head injury such as 
ongoing headaches were present during service.  On the 
contrary, a service neurology clinic record dated in May 1964 
specifically notes that he had no headache.  The reports of 
medical history given by the veteran in November 1962, May 
1963, May 1964, June 1965, June 1966, May 1967, July 1968, 
August 1969 and July 1970 show that he denied having frequent 
or severe headaches.  

There is no evidence that a psychosis or an organic disease 
of the nervous system was manifest within a year after 
separation from service.  The earliest medical evidence 
pertaining to the veteran's current complaints is from many 
years after separation from service.  

The Board notes that VA opinions weigh against the veteran's 
claim and are not contradicted by any other medical opinion.  
A VA brain/spinal cord examination report dated in November 
2002 reflects that the examiner concluded that the veteran's 
concussion was short lived and that he did not have 
significant residuals.  The pertinent diagnosis was brain 
concussion with no residuals.  The report of a neurological 
examination conducted by the VA in August 2007 reflects that 
after examining the veteran and reviewing the claims file, 
the examiner concluded that the veteran currently has tension 
headaches which are less likely than not caused or aggravated 
by the concussion which occurred in service.  The examiner 
stated that there was no objective evidence to support a 
connection/relationship between the veteran's current 
headache condition and the concussion suffered while on 
active service in 1962.  He stated that there were no medical 
records demonstrating complaints, evaluation, or treatment 
for chronic headaches.  

The Board has considered testimony given by the veteran 
during the hearing held before the undersigned Veterans Law 
Judge in October 2005.  Although the veteran has expressed 
his own opinion that his current headaches are related to 
service, the United States Court of Appeals for Veterans 
Claims (Court) has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

In summary, the probative medical evidence of record 
addressing whether or not the veteran's current headache 
disability is related to service includes service medical 
records showing that the veteran himself repeatedly denied 
having headaches, and medical opinions finding that no such 
relationship exists.  The Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for residuals of a 
concussion, to include headaches.  Accordingly, the Board 
concludes that residuals of a concussion with headaches were 
not incurred in or aggravated by service.  Additionally, 
because the preponderance of evidence weighs against the 
claim, the evidence in this case is not so evenly balanced as 
to require application of the benefit of the doubt doctrine.  

II.  Entitlement To A Compensable Initial Rating For 
Residuals Of An Occipital Parietal Diastasis Fracture With 
Left Facial Paralysis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
an increased rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under 38 C.F.R. § 4.124a, Diagnostic Code 8207, a 10 percent 
rating is warranted if there is moderate incomplete paralysis 
of the seventh (facial) cranial nerve.  A 20 percent rating 
is warranted if there is severe incomplete paralysis.  A 30 
percent rating is warranted if there is complete paralysis of 
the nerve.  

As noted above, the veteran's service medical records reflect 
that he sustained injuries to the facial nerve in 1962.  In a 
rating decision of February 2003, the RO granted service 
connection for residuals, occipital diastasis fracture with 
left facial paralysis, and assigned a noncompensable initial 
rating.  The veteran has perfected an appeal of that 
noncompensable rating.  

During a hearing held via videoconference before the 
undersigned Veterans Law Judge in October 2005, the veteran 
testified that he had been getting more pain from his facial 
nerve over the past two to three years.  The veteran's wife 
testified that when he was eating or when he got tired, his 
lip drooped.  The veteran denied having gone to the doctor 
recently for treatment of the facial paralysis.  

The relevant evidence regarding the current severity of the 
nerve injury includes the report of an examination conducted 
by the VA in November 2002 which reflects that the examiner 
obtained an extensive history from the veteran which included 
jumping from an aircraft following an accident and falling 
and striking his head.  He developed a ptosis of the left 
eyelid and was found to have an occipital/parietal diastasis 
fracture.  He subsequently developed left facial paralysis 
which gradually improved leaving him with only a minimal 
residual droop to the left side of the face.  On physical 
examination, the face disclosed some residual weakness of the 
left side, there being a slight droop to the left side of the 
mouth.  It was estimated that muscle strength on the left was 
approximately 90 percent of that on the right side.  He was 
able to close the eyes tightly, but was unable to completely 
close tightly the left side of the mouth.  There did not 
appear to be any autonomic dysfunction on the left side.  
Examination of the eyes disclosed no abnormality, and the 
pupilary reactions were brisk.  There was no abnormality of 
the extra ocular movements.  The pertinent diagnosis was 
remote occipital/parietal diastasis fracture, left side with 
secondary left facial paralysis, approximately 90 to 95% 
improved.  

The report of a cranial nerves examination conducted by the 
VA in August 2007 reflects that the examiner reviewed the 
claims file.  The examiner noted that the veteran sustained a 
left temporal bone fracture with left facial paralysis due to 
an injury when he jumped out of a moving plane in 1962, with 
partial recovery.  The veteran reportedly had facial symptoms 
with mild left side pain.  He also reportedly had mild 
weakness or paralysis of the facial muscles.  Sensory 
examination of cranial nerve V was normal.  Examination of 
the muscles of facial expression was also generally normal, 
including overall symmetry, eyebrow lifting, also forehead 
wrinkling.  Smiling was weak on the left, but closing eyes to 
resistance, and frowning were normal.  The diagnosis was 
status post left temporal bone fracture with residual mild 
left facial paralysis.    

Based on the foregoing evidence, the Board finds that the 
residuals of injury of the facial nerve have not resulted in 
more than slight incomplete paralysis of the seventh (facial) 
cranial nerve.  This finding is supported by the fact that 
the VA examiner in November 2002 indicated that the injury 
was 90 to 95 percent improved.  Also, the VA examiner in 
September 2005 specifically characterized the degree of 
paralysis of the cranial nerve as being only slight.  
Moderate incomplete paralysis has not been shown.  
Accordingly, the Board concludes that the criteria for a 
disability rating higher than 20 percent for residuals of 
injury of the facial nerve are not met.


ORDER

1.  Service connection for residuals of a concussion with 
headaches is denied.

2.  A compensable initial rating for residuals of an 
occipital parietal diastasis fracture with left facial 
paralysis is denied.


REMAND

The report of a joints examination conducted by the VA in 
August 2007 reflects that examination yielded 
unreliable/inconsistent results, and that the veteran 
displayed poor effort during the examination.  In light of 
the foregoing, the Board concludes that the examination 
report is not adequate for use in evaluating the claims for 
higher ratings for impairment of the right ankle and right 
wrist.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
joints examination to determine the 
current severity of his service-connected 
right ankle and right wrist disorders.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should comment on the functional 
limitations, if any, associated with the 
veteran's service-connected disorders.  
The examiner should specifically note 
whether there is functional loss due to 
weakness, fatigability, incoordination, 
pain on movements, or when the joint is 
used repeatedly over time.  Of particular 
significance, the examiner should specify 
the point the range of motion at which 
pain begins to occur, and the point at 
which motion is impeded due to pain.  The 
examiner should attempt to quantify the 
degree of additional impairment, if any, 
during flare-ups.  If necessary to 
ascertain that, the veteran should be 
afforded imaging or other diagnostic 
studies.  The examiner must specifically 
state whether the veteran's complaints 
and any claimed subjective manifestations 
are in keeping with the objectively 
demonstrated pathology.  

2.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

3.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


